Citation Nr: 1124183	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  08-12 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to education assistance benefits under Chapter 30, Title 38, United States Code.

(The issue of entitlement to service connection for psychiatric disability, claimed as depression, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	 Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1970 to May 1972.  

This matter came to the Board of Veterans Appeals (Board) on appeal from a May 2008 determination of the Department of Veterans Appeals (VA) Regional Processing Office in Buffalo, New York, which denied the appellant's claim for education benefits under Chapter 30, Title 38, United States Code.  The appellant's claim is now in the jurisdiction of the RO in Baltimore, Maryland.  

In April 2009, the Board remanded the matter for due process considerations.  As set forth in more detail below, another remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As set forth above, in May 2008, the Buffalo VA Regional Processing Office denied the appellant's claim for education benefits under Chapter 30, Title 38, United States Code.  Later that month, the appellant submitted a VA Form 9 on which he expressed disagreement with the determination.  

In April 2009, the Board accepted the May 2008 VA Form 9 as a timely notice of disagreement with the May 2008 decision.  Accordingly, the Board remanded the matter for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 U.S.C.A. § 7105(d)(1) (West 2002).  

Pursuant to the Board's remand instructions, in July 2009, the RO issued a Statement of the Case to the appellant addressing the issue of entitlement to education benefits.  It does not appear, however, that the appellant's representative was provided with a copy of the Statement of the Case, as ordered in the Board's remand and required by 38 C.F.R. § 19.30 (2010) (providing that the Statement of the Case will be provided to the appellant and a separate copy provided to his or her representative, if any).  Under these circumstances, the appeal period is tolled, pending the issuance of a Statement of the Case to the appellant's attorney.  See e.g. Crain v. Principi, 17 Vet. App. 182, 194 (2003).  

Accordingly, this matter is remanded for the following:  

The RO should provide a copy of the July 2009 Statement of the Case addressing the issue of entitlement to education assistance benefits under Chapter 30, Title 38, United States Code, to the appellant's representative.  He should be clearly advised of the need to file a timely substantive appeal if the appellant wishes to perfect his appeal of that issue.  This matter should be returned to the Board only if an appeal is properly perfected.  

The purpose of this REMAND is to ensure that the Veteran is afforded due process of law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


